Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 9/13/2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 11, 25, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl et al. (US 2013/0165678) in view of Bazzana et al. (WO 2014/059273) and Lee (US 2012/0064213).
Regarding claims 1 and 25, Kohl teaches a method for removing residual insoluble solids in a grain dry milling process, the method comprising: separating a whole stillage byproduct (124) into an insoluble solids portion (228 428) and a solubles portion/thin stillage (202 460), which includes residual insoluble solids/suspended solids; subjecting the solubles portion to a first evaporation (204), via one or more evaporators, to remove liquid from the solubles portion to define a concentrated solubles portion (205 405); after the first evaporation, separating residual insoluble solids (215 415) from the concentrated solubles portion via a centrifuge (212 412); and thereafter, subjecting the concentrated solubles portion to a second evaporation, via one or more evaporators, to remove additional liquid from the concentrated solubles portion (returned to the evaporator 204 where the evaporation process continues until the molasses product 206 is produced) (Figs. 2 and 4; [0067]-[0080] and [0095]).
The centrifuge shows that three streams are produced and not two as claimed. From the Kohl disclosure, it appears that the centrifuge is a three phase centrifuge or a tricanter. However, it is known in the art that the separation process of insoluble solids, oil, and soluble solids can be done in single step process or have multiple separation means in series in order to achieve the desired separation of streams (Bazzana [0013]). As such, one skilled in the art would have found it obvious to either provide a separation means that is able to separate the streams into insoluble solids, soluble solids, and oil as shown in Kohl Figs. 2 and 4 as well as the present application Fig. 4, or to divide the separation means into individual units consistent with Bazzana and the present application Figs. 2-3 (see also Lee Fig. 2 showing a separate step for oil recovery), as making a known single separation means into multiple separation means in series is well known and used in the art and one skilled in the art would have a reasonable expectation of success in doing so. It is noted that one skilled in the art would have found it obvious to change the sequence of method steps/order of separation equipment to have the oil and residual solids being separated in any order or simultaneously as modifying the order of the steps is prima facie obvious in the absence of new or unexpected results (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Kohl teaches that the soluble stream is recycled back to the same evaporator (204) and not to a different downstream evaporator. Lee teaches that in treating a soluble solids stream that has been treated to evaporation follows by oil recovery, the soluble solids stream is moved through at least one or more downstream different evaporators (260d-260f) (Fig. 2). As such, one skilled in the art would have found it obvious to provide separate downstream evaporation units in order to evaporate the soluble stream with the oil removed without mixing in a stream containing oil. 
Regarding claims 6 and 27,  Kohl teaches prior to the first evaporation, separating (240) the solubles portion into a solids portion that includes protein (229) and a water soluble solids portion (242) that includes the residual insoluble solids (Fig. 2 and [0067]-[0080]).
Regarding claim 11 and 29, Kohl teaches that the solids portion is dried to define a grain meal that includes at least 40 wt% protein ([0073]).

Claim(s) 2, 7, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl et al. (US 2013/0165678) in view of Bazzana et al. (WO 2014/059273) and Lee (US 2012/0064213), and further in view of Jakel (US 2017/0166835).
Regarding claims 2, 7, 26, and 28 Kohl fails to teach the addition of a flocculant/surfactant to the solubles portion. Jakel teaches that a flocculant or surfactant can be added to a solubles portion/thin stillage in order to improve product/oil recovery, which include multiple points of adding the flocculants prior to any evaporator step ([0096]-[0098]). Thus, it would have been obvious to add a flocculant or surfactant to the solubles portion in order to improve product/oil recovery. 

Claim(s) 12 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl et al. (US 2013/0165678) in view of Bazzana et al. (WO 2014/059273) and Lee (US 2012/0064213), and further in view of Zou et al. (US 2015/0197439).
Regarding claim 12, Kohl teaches that the solids portion is dried to define a grain meal that includes at least 40 wt% protein ([0073]). However, Kohl fails to teach a dewatering step prior to the drying step. Zou teaches that it is known to provide a dewatering step prior to a drying step in order to reduce the water content prior to drying ([0005] and [0055]). As such, one skilled in the art would have found it obvious to provide a dewatering step directly before of the drying step in order to further reduce the liquid/water content in the solids to be dried. 
Regarding claim 30, Kohl teaches that the solids portion is dried to define a grain meal that includes at least 40 wt% protein ([0073]). However, Kohl fails to teach a dewatering step prior to the drying step. Zou teaches that it is known to provide a dewatering step prior to a drying step in order to reduce the water content prior to drying ([0005] and [0055]). As such, one skilled in the art would have found it obvious to provide a dewatering step directly before of the drying step in order to further reduce the liquid/water content in the solids to be dried. It is noted that drying is a known dewatering step and it would have been obvious to repeat the drying step as the dewatering step in order to further dry/dewater the solids. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the above rejection has been modified to address the added claim limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777